Per Curiam.
We are of opinion that the writing designated Exhibit A and made part of the defense sought to be stricken out for insufficiency when considered as a whole, clearly expresses a binding contract between the parties within the purview of Sanders v. P. B. F. Co. (144 N. Y. 209). We are here concerned with a matter of pleading only. Whether evidence adduced at the trial concerning the surrounding facts and circumstances which led to the signing of this agreement may lead to any different conclusion is a question we may not now decide. The order should be affirmed, with ten dollars costs and disbursements. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ. Order affirmed, with ten dollars costs and disbursements.